Citation Nr: 0512704	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  04-00 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a back injury.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to April 
1954.

By rating decision dated in July 1954, and later in November 
1954, the Regional Office (RO) denied the veteran's claim for 
service connection for residuals of a back injury.  He was 
notified of this determination and of his right to appeal by 
a letter dated later each month, but a timely appeal was not 
received.  Recently, the veteran has sought to reopen his 
claim for service connection for residuals of a back injury.  
In a rating action dated in September 2002, the RO concluded 
that new and material evidence had not been received, and the 
veteran's claim for service connection for residuals of a 
back injury remained denied.  

The Board notes that in a March 2004 rating action, the RO 
apparently reopened the claim for service connection for a 
back disability and denied it on the merits.  Although the RO 
determined that new and material evidence has been submitted, 
the Board must also assess whether new and material evidence 
has been submitted sufficient to reopen the claim of service 
connection.  Wakeford v. Brown, 8 Vet. App. 237 (1996).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board is obliged to determine in the first 
instance whether there is new and material evidence to reopen 
the claim, regardless of the RO's action.  Barnett v. Brown, 
8 Vet. App. 1 (1995).  Accordingly, the Board recharacterized 
this matter as set forth on the cover page. 

The Board points out that the veteran filed a substantive 
appeal in January 2004 with respect to his claim for an 
increased rating for his service-connected scar of the right 
calf, residual of a gunshot wound.  Based on the receipt of 
additional evidence, the RO, by rating action dated in March 
2004, assigned a 10 percent evaluation for this disability, 
effective March 2002.  In April 2004, the veteran indicated 
that he was satisfied with the 10 percent rating.  
Accordingly, this decision is limited to the issue set forth 
on the preceding page.

The reopened claim of entitlement to service connection for a 
back disability on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated in November 1954, the RO denied 
service connection for a back disability.  The veteran was 
notified of this decision and of his right to appeal, but a 
timely appeal was not filed.

2.  The evidence received since the July 1954 determination, 
considered in conjunction with the record as a whole, is not 
cumulative of the evidence previously considered and relates 
to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The November 1954 RO decision which denied service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  Evidence received since the July 1954 RO decision is new 
and material, and the claim for service connection for a back 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

The Board notes that the RO sent the veteran a letter in 
March 2002 that addressed the claim for service connection 
for a back condition on a secondary basis, and made no 
mention of the fact that new and material evidence had to be 
submitted.  However, in view of the decision below solely 
with respect to the limited question of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a back disability, any 
failure to comply with the VCAA is moot.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Finality 

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the RO most recently 
denied the veteran's claim for service connection for a back 
disability in November 1954.  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
Court cases regarding finality, the additional evidence 
submitted since that determination.  In order to do so, the 
Board will separately describe the evidence that was of 
record in November 1954, and the evidence presented 
subsequently.  The prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

The "old" evidence"

The service medical records disclose that while the veteran 
was hospitalized in June 1953 for a penetrating wound of the 
right calf, he was referred for an orthopedic consultation 
for complaints of a low backache.  The consultation revealed 
that the veteran believed he hurt the back about six to eight 
weeks earlier, when working on a bunker.  He described fairly 
constant dorsal back pain ever since.  There was no 
radiation, but the pain was aggravated by lifted.  It was not 
affected by deep breathing.  An examination was negative, 
except for some mild tenderness over the paraspinal 
musculature on the left at the level of the lower dorsal 
spine.  X-ray studies were negative.  The impression was 
strain of the erector spinal muscles.  Physical therapy, heat 
and massage were recommended.  The clinical summary indicates 
that the veteran reported low back pain dating prior to the 
wound.  On the separation examination in April 1954, the 
spine was evaluated as normal. 

The veteran was afforded a general medical examination by the 
VA in June 1954.  He reported a back condition and stated 
that he had a backache all the time.  An examination of the 
back revealed that the veteran stood erect and had normal 
curve and alignment.  There was no muscle spasm, and normal 
range of motion was present.  There was no unilateral atrophy 
or sensory deficit.  An X-ray study of the lumbosacral spine 
was negative.  There was no diagnosis pertaining to the back.

The veteran was again examined by the VA in October 1954.  It 
was noted that on forward flexion, he was able to get his 
fingertips to about 12 inches from the floor.  Other 
movements were normal.  No muscle atrophy was reported.  
Anterior and posterior spinal muscle groups were normal.  The 
examiner indicated that he could not find any defect on 
physical examination.  An X-ray study of the lumbar spine 
revealed that the posterior lumbosacral angle was slightly 
accentuated.  No other abnormalities were demonstrated.  The 
diagnosis was postural defect on X-ray examination only.

The July and November 1994 RO decisions

By rating action dated in July 1954, the RO denied service 
connection for a back disability on the basis that no 
disability was present on the VA examination of June 1954.  
The November 1954 rating decision noted that the only 
disability in the back was a postural defect.  By letter 
dated that month, the RO advised the veteran that the 
postural defect was not considered a disability for purposes 
of VA benefits.  

The additional evidence 

The veteran was hospitalized by the VA for an unrelated 
condition in January 1956.  The veteran was seen by an 
orthopedist and it was recommended that he receive postural 
exercise as well as a back support.  He was given a brace for 
his back.  The pertinent diagnosis was lack of lumbar 
lordosis, treated, improved.

On VA examination in April 2002, the veteran reported that 
prior to his shrapnel wound, he strained his back on numerous 
occasions when digging trenches.  He related that he started 
feeling pain at the mid and lower thoracic spine aspect.  
Following an examination, the pertinent diagnosis was chronic 
thoracic/cervical muscle strain.  The examiner, who indicated 
that the claims folder and computer files were available, 
opined that it was less likely than not that the veteran's 
back condition was due to his service-connected right leg 
condition.

Private and VA medical records dated from 1999 to 2004 have 
been associated with the claims folder.  These records 
reflect treatment for complaints involving the spine.  

Another VA examination was conducted in February 2004.  The 
examiner related that she reviewed the veteran's claims 
folder as well as his computerized medical record.  Following 
an examination, the pertinent diagnosis was chronic thoracic 
back pain.  The examiner commented that it was her opinion 
that it was less likely than not that the veteran's current 
thoracic spine symptoms were related to service.  She based 
her opinion on the fact that the veteran was treated in 
service for lumbosacral symptoms and his current symptoms 
involved the thoracic spine.  In addition, she noted that the 
veteran was not found to have any permanent or chronic 
lumbosacral spine condition in the1950's when he was 
discharged from service. 

Analysis 

The additional evidence submitted since the November 1954 
determination includes private and VA medical records, as 
well as the reports of two VA examinations.  When the RO 
denied service connection for a back disability in 1956, the 
only abnormality identified was a postural defect.  The two 
most recent VA examinations reflect diagnoses of 
thoracic/cervical muscle strain and chronic thoracic back 
pain.  The Board finds that the additional evidence "relates 
to an unestablished fact necessary to substantiate the 
claim."  The Board acknowledges that the medical opinions 
provided following these VA examinations, on their face, do 
not seem to provide a reasonable possibility of 
substantiating the claim.  The fact remains, however, that 
the opinion set forth by the VA physician following the 
February 2004 examination was apparently not predicated on an 
accurate summary of the service medical records.  In this 
regard, although the VA physician stated that the veteran was 
treated in service for lumbosacral symptoms, it is evident 
that the veteran did have complaints referable to the 
thoracic spine in service.  As noted above, during the June 
1953 hospitalization, the veteran described fairly constant 
dorsal back pain.  In fact, there is no indication that he 
specifically claimed he had complaints referable to the 
lumbar spine.  Accordingly, the fact that the veteran 
complained of pain in the dorsal spine in service, and now 
has chronic thoracic spine pain, leads the Board to conclude 
that new and material evidence has been received to warrant 
reopening of the claim for service connection for a back 
disability.  


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for residuals of a back injury 
and, to this extent, the appeal is granted.


REMAND

Additional development is necessary in this case regarding 
the reopened claim of service connection for residuals of a 
back injury.  The Board believes that another VA examination 
is warranted to determine the relationship, if any, between 
any current disability of the spine and the veteran's in-
service complaints of dorsal spine pain.  

In addition, the veteran has not been afforded VCAA notice 
addressing the claim of entitlement to service connection for 
a back disability on a direct incurrence basis, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b).  In this case, 
the appellant has not been provided with notice of what 
specific information and/or specific medical or lay evidence, 
not previously submitted, is necessary to substantiate his 
claim, and what specific evidence, if any, he is expected to 
obtain and submit, and what specific evidence will be 
retrieved by VA.  Further, he must be advised to send any 
evidence in his possession pertinent to the appeal to VA.  
The Board notes that the statement of the case issued in 
December 2003 provided the pertinent regulation concerning VA 
development, but this is not sufficient to comply with the 
requirements of the law.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  All VCAA notice obligations must be 
satisfied in accordance with the decision 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent, relative to the claim 
for benefits pursuant to 38 U.S.C.A. 
§ 1151.  Specifically, the appellant must 
be informed of the specific information 
and/or specific medical or lay evidence, 
not previously submitted, that is 
necessary to substantiate the reopened 
claim for service connection for a back 
disability, to include what specific 
evidence, if any, he is expected to 
obtain and submit, and what specific 
evidence will be retrieved by VA.  
Further, he must be advised to send any 
evidence in his possession pertinent to 
the appeal to VA.  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his back 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

3.  The veteran should then be afforded a 
VA orthopedic examination, to determine 
the nature and extent of his back 
disability.  All necessary tests should 
be performed.  The examiner is requested 
to furnish an opinion concerning whether 
it is at least as likely as not that the 
veteran's current back disability is 
related to service.  The examiner should 
be instructed that the veteran had 
complaints pertaining to the thoracic 
spine in service.  The rationale for any 
opinion should be set forth.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


